*431In a child protective proceeding pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an order of disposition of the Family Court, Kings County (Turbow J.), dated June 15, 1999, as, upon a fact-finding order of the same court dated May 11, 1999, determined that he had neglected his child. The appeal brings up for review the fact-finding order dated May 11, 1999.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The evidence adduced at the fact-finding hearing established that the child’s mother suffered from a severe mental illness which prevented her from taking care of the child. The father lived with the child’s mother, and his testimony at the hearing made it clear that he was either unwilling or unable to recognize the danger that the mother posed (see Matter of Lewis Y., 293 AD2d 684, 685 [2002]). This evidence was sufficient to prove by a preponderance of the evidence that the child was neglected pursuant to Family Court Act § 1012 (f) (i) (B) (see Matter of Lewis Y., supra; Matter of K. Children, 253 AD2d 764, 765 [1998]; Matter of Jose Y., 177 AD2d 580, 581 [1991]). Prudenti, P.J., Altman, Luciano and Adams, JJ., concur.